Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on July 15, 2020 has been received and fully considered.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by LUNG et al (U.S. Patent No. 8,829,646).
Regarding claim 20 of the present application, LUNG et al. disclose in Figures 11, 13A-13B, column 10, line 22 to column 11, line 56, a method of manufacturing a 3D memory device comprising the steps of:
forming an electrode layer stack (not numbered) at least one of over or in a substrate [200] (page 9, line 33), wherein the electrode layer stack comprises at least a first conductive layer (claimed electrode layer) [187-1] , a second electrode layer [187-2], and an insulating layer (claimed electrically isolating interlayer) [186-2] disposed between the first electrode layer [187-1] and the second electrode layer [187-2] (page 9, lines 63-67);
	forming one or more vias (claimed recesses) (not numbered) (step [303]) into the electrode layer stack, wherein the one or more recesses extend at least through the first electrode layer [187-1], the interlayer [186-2], and the second electrode layer [187-2],

at least partially filling (step [307]) a remaining space in each of the one or more recesses with a conductive core [192] (claimed an electrode material) (column 11, lines 20-22), wherein, in each of the one or more recesses, a portion of the remanent-polarizable material is disposed between a portion of the electrode material and one of the electrode layers.

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is LUNG et al. (U.S. Patent No. 8,829,646).  LUNG et al. discloses a 3D memory array having a plurality of electrode pillars and a plurality of electrode planes intersect the electrode pillars at interface regions that include memory elements.  LUNG et al. fail to show or suggests the limitations of each electrode pillar of the plurality of electrode pillars comprises a plurality of electrode portions, wherein each of the plurality of electrode portions is disposed within a corresponding through hole of the plurality of through holes;  wherein at least one remanent-polarizable portion is disposed in each through hole of the plurality of through holes in a gap between the respective electrode layer and the respective electrode portion (claims 1-19). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANAYA et al., YAWATA et al., LUNG and LEE et al. are cited to show memory devices having recesses, conductive layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:00 AM to 03:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.
									/TAN T. NGUYEN/                                                                                            Primary Examiner, Art Unit 2827